Case: 17-60143      Document: 00514448274        Page: 1     Date Filed: 04/26/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 17-60143                            April 26, 2018
                                 Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



DINA IRENE ASMITIA,

                                                Petitioner,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                Respondent.




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                                 No. A 087 589 740




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

      Dina Asmitia, a native and citizen of El Salvador, petitions for review of



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-60143    Document: 00514448274     Page: 2   Date Filed: 04/26/2018


                                 No. 17-60143

an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal of
the order of the immigration judge (“IJ”) directing her removal and denying
her application for withholding of removal and relief under the Convention
Against Torture (“CAT”). With respect to withholding of removal, the BIA
agreed with the IJ that Asmitia had not demonstrated that she suffered past
persecution on account of her membership in the proposed social group of “fam-
ily members of persons who actively oppose gangs in El Salvador by public
defiance of gang authority.” Asmitia asserts that she was persecuted because
of her membership in that group, which she contends is a cognizable social
group for purposes of withholding of removal.

      We do not address whether the proposed social group is cognizable or
whether any harm rose to the level of persecution, because substantial evi-
dence supports the BIA’s finding that “[e]ven assuming that [Asmitia] estab-
lished a cognizable social group, she has not demonstrated that a central
motive for the harm she suffered and fears is on account of her membership in
the group.” See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006); Efe v.
Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). The BIA found that the evidence
showed that any harm was based on the gang’s perception that Asmitia was
wealthy. The record does not compel a contrary conclusion. See Chen, 470 F.3d
at 1134.

      Further, Asmitia has failed to show that the evidence compels the conclu-
sion that it is more likely than not that she would be tortured, as that term is
defined for purposes of relief under the CAT, if she returned to El Salvador.
See 8 C.F.R. §§ 208.16(c)(2), 1208.18(a)(2); Chen, 470 F.3d at 1139. Accord-
ingly, the petition for review is DENIED.




                                       2